Citation Nr: 1432362	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Catherine Cornell, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to March 1987.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the case has since been transferred to the RO in Louisville, Kentucky. 

In April 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In July 2011, the Board denied the claim for service connection for an eye disorder.  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  In August 2012, the Board remanded this claim for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

In June 2014, the Veteran submitted additional evidence in support of his claim. However, these records were duplicative of evidence already in the claims folder.  Therefore, there is no prejudice to the Veteran to adjudicate the matter.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The competent and credible evidence of record does not support a finding that a relationship exists between any current eye disability and active service, to include exposure to contaminated water at Camp Lejeune. 

CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in August 2012 to obtain a supplemental medical opinion and readjudicate the claim.  The Veteran was afforded an examination in July 2013 and a subject matter expert rendered an opinion in April 2014.  His claim was readjudicated in an April 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in August 2007, prior to the March 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  That letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available service and post-service treatment records have been secured.  Also, the Veteran was provided VA examinations for his claims.  The Board previously determined that the November 2009 examination report was inadequate, and the Veteran was afforded another further examination in July 2013 and an expert opinion was obtained in April 2014.  Review of the July 2013 and April 2014 examination reports reflects that the examiners, collectively, reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2013); Barr, 21 Vet. App. at 312.  Neither the Veteran nor his attorney has contended otherwise.  

The Veteran presented testimony in a hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the April 2011 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim.  Neither the Veteran nor his attorney has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2013).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If other organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

With regard to veterans who served at Camp Lejeune between 1957 and 1987, VA has recognized potential exposure to contaminants present in the base water supply prior to 1987.  Veterans Benefits Administration (VBA) Training Letter 10-03 (April 26, 2010).  

For background purposes, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  Those water systems served housing, administrative, and recreational facilities, and the base hospital.  The Agency for Toxic Substances and Disease Registry (ATSDR), a branch of the federal Department of Health and Human Services, conducted a Public Health Assessment of Camp Lejeune in 1997, which did not determine whether base personnel experienced any long-term health effects from consumption of the contaminated water.  However, the assessment indicated that the drinking water contaminants at Camp Lejeune created a past public health hazard. 

Recent studies have been conducted involving the National Academy of Sciences' National Research Council (NRC) and the ATSDR.  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  

The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.    

According to VBA Training Letter 11-03 (April 27, 2011), the ATSDR, in a 2010 letter to the Navy, indicated its belief that the NRC report minimized the potential long-term health effects of exposure to the water contamination.  The letter stated the view that "there was undoubtedly a hazard associated with drinking the contaminated water at Camp Lejeune."  The ATSDR noted that, although the NRC report found only limited/suggestive evidence for any diseases associated with the contaminated water, other scientific organizations considered the contaminants to be carcinogenic.  For example, regarding TCE and PCE, the International Agency for Research on Cancer (IARC) classifies them as "probable human carcinogens" while the National Toxicology Program (NTP) refers to them as "reasonably anticipated to be a human carcinogen."  Additionally, both IARC and NTP label benzene and vinyl chloride as "known human carcinogens."  Although the ATSDR letter emphasizes the fact that the water contaminants themselves have been generally associated with potential carcinogenic health outcomes in humans, there is currently only speculation as to the extent of exposure and actual effects on the population at Camp Lejeune.  However, the ATSDR indicated that its planned studies, making use of computerized water flow modeling and the epidemiological mortality and health survey, will provide a higher level of exposure predictability and definable health outcomes than are recognized as possible by the NRC.  

According to Training Letter 11-03, scientific organizations, including the NRC and the ATSDR, have determined that some evidence is available that suggests a possible association between development of certain diseases and exposure to the chemicals known to have contaminated the water at Camp Lejeune.  To date, there are no definitive scientific studies that can provide conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Therefore, until scientific evidence shows otherwise, it will be assumed by VA that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  

Service connection for any disability claimed to have resulted from contaminated water exposure at Camp Lejeune requires sufficient medical evidence that the disability is related to that exposure.  That medical evidence will generally come from a competent and qualified medical examiner who provides an opinion establishing a rational nexus or link between the claimed disability and the exposure.  Some diseases have been scientifically associated to a greater or lesser extent with exposure to the chemical contaminants in the water at Camp Lejeune.  However, that does not mean that service connection can automatically be established for a Camp Lejeune Veteran claiming one of these diseases.  It is up to a competent medical authority, based on each Veteran's individual case, to determine whether it is at least as likely as not that the claimed disease or disability has resulted from the contaminant exposure at Camp Lejeune.  Sufficient medical evidence to establish the required nexus may come from a private physician or other competent private medical authority.

The relevant evidence in this case includes an April 1983 service examination conducted in connection with submarine duty revealed that the Veteran had normal eyes.  His vision was recorded to be 20/20 bilaterally.  Another examination report from May 1986 showed that the Veteran had normal eyes and 20/20 vision bilaterally.  This report also indicated that he had full field vision.  On a May 1986 Report of Medical History, the Veteran noted that he did not have eye trouble.  In September 1986, the Veteran told a service examiner that he occasionally squinted to see better.  The examiner opined that the Veteran had low hyperopia with no visual complaints.  The examiner opined that the Veteran's ocular health was good.  The February 1987 separation examination report reflects that the Veteran had normal eyes, 20/20 vision bilaterally, and full field vision.  On a February 1987 Report of Medical History, the Veteran noted that he did not have eye trouble.

A VA treatment record from June 2007 showed that the Veteran was treated for central serous retinopathy.  

An October 2008 letter from N.N.S., M.D., recognized that the Veteran had been diagnosed with central serous chorioretinopathy.  The letter indicated that the Veteran's history and examination were most consistent with areas of old retinopathy in both eyes and a small area of likely active retinopathy in the right eye.  Dr. S. stated that it may be helpful to the Veteran to reduce his stress level, as stress had been associated with retinopathy.

A December 2008 email from M.S., M.D., reflected that the Veteran had central serous retinopathy and was exposed to PCEs.  It was noted that PCEs had been reported to cause optic neuritis, and the Veteran should be checked for relative afferent papillary defect, color vision, and visual fields.

In January 2009, the Veteran submitted an internet article from the Camp Lejeune website which reported health problems associated with PCEs.

The Veteran remarked in January 2009 that ATSDR was conducting a study on contaminated drinking water at Camp Lejeune.  The Veteran said that ATSDR found possible neurological effects such as visual perception caused by the chemicals in the water at Camp Lejeune.

Another VA outpatient record from March 2009 revealed that the Veteran received a laser treatment.  The note reflected that the Veteran was concerned about his water exposure at Camp Lejeune, and the Veteran requested that the care provider write a letter to possibly implicate the Veteran's exposure to PCEs during his training at Camp Lejeune as an etiology for his eye problems.

In April 2009, a VA examiner wrote a letter indicating that the Veteran had a history of exposure to perchloroethylene and tetrachloroethylene from his time in the service.  The doctor indicated that at that time he was unable to say whether the Veteran's current ocular problems were or were not related to his exposure to perchloroethylene and tetrachloroethylene.

A June 2009 letter from I.J.D., M.D., reflected that the Veteran was exposed to perchloroethylene and tetrachlorethylene during the 1980s at Camp Lejeune.  The examiner remarked that there was a question as to whether the Veteran's poor vision could be due to that exposure.  Dr. D. opined that the Veteran's neuro-ophthalmic examination was consistent with bilateral asymmetric optic neuropathy involving the right eye more than the left.  The examiner noted that there was a report of tetrachlorethylene causing bilateral optic neuropathy.  She indicated that she could not be certain that her findings on examination were due to problems with the Veteran's optic nerve, rather than to disease of the macula.  The examiner added that even if the Veteran did have optic neuropathy, he was not excluded to other causes of optic neuropathy.  The examiner concluded that the Veteran's findings were consistent with, but not diagnostic of, optic neuropathy from a toxic exposure.

On VA examination in November 2009, the examiner noted that he reviewed the claims file and Veteran's claimed in-service exposure to perchloroethylene and tetrachloroethylene.  The examiner recounted the Veteran's optic history and performed an examination, after which he gave a diagnosis of central serous chorioretinopathy with multiple recurrences, currently without evidence of fluid on the macula.  The examiner opined that the diagnosis given was less likely as not caused by or a result of the Veteran's exposure to perchloroethylene and tetrachloroethylene.  The examiner also gave a diagnosis of optic neuropathy bilaterally, right greater than left, as evidenced by decreased visual fields.  He indicated that the second diagnosis was also less likely as not caused by or a result of exposure while the Veteran was in the service.

For a rationale for his given opinions, the examiner observed that it was difficult to assess the etiology of central serous chorioretinopathy and optic neuropathy since there is no clear cause of central serous chorioretinopathy in the literature.  He noted that there had been evidence of optic neuropathy caused by perchloroethylene and tetrachloroethylene, and that toxic neuropathy may be a result of his exposure; however, he then added that it was unclear that the present manifestations occurred 20 years after his exposure, since the Veteran's vision was 20/20 as documented in the records up to 2003.

A March 2010 letter from M.S., M.D., reflected that optic neuropathy had been reported in people with exposure to perchloroethylene and tetrachloroethylene.  He opined that the Veteran had bilateral visual defects questionably secondary to optic neuropathy.  He concluded that optic neuropathy may have been caused by previous exposure to chemical detergents.

In April 2011, the Veteran submitted additional articles concerning optic neuritis, trichloroethylene, and perchloroethylene.

An April 2011 letter from R.E.M., O.D., reflected the Veteran's history of exposure to perchloroethylene and tetrachloroethylene from the drinking water at Camp Lejeune.  Dr. M. commented that he was unable to find any study of the effects of these chemicals from prolonged consumption of contaminated water, but he could not discount the ill effects of ingesting those chemicals given their neurologic effects upon inhalation.  Dr. M. stated that he did not believe that the Veteran's central serous retinopathy corresponded to the exposure and ingestion of perchloroethylene and tetrachloroethylene.  He added that the etiology of the optic neuritis and resulting vision field defects remained in question, as a neurological examination ruled out other common causes of the optic neuritis, leaving exposure to perchloroethylene and tetrachloroethylene as a possible cause.  He noted that he was not able to claim that exposure to those chemicals was the definitive cause of the Veteran's optic neuritis and vision field defects, but he said that the chemical exposure was a possible cause.

During his April 2011 Board hearing, the Veteran reported that he had pain, blurred vision, dryness, and fatigue in his eyes.  It was noted that no examiner had been able to determine an etiology for his eye problems.

Noting the contentions of parties to the joint motion for remand that the November 2009 examination report was contradictory, the Board remanded that matter for an additional opinion in August 2012. 

In July 2013, the Veteran was afforded another examination the report of which was rendered in conjunction with review of the claims folder and evaluation of the Veteran.  Diagnoses of bilateral central serous retinopathy, bilateral nuclear sclerosis, and resolved right recurrent corneal erosion were noted.  The examiner opined that it was less likely than not that any of the Veteran's current eye disabilities were related to service or any chemical exposure therein.  She noted that on evaluation that day, the Veteran demonstrated poor visual acuity, poor color vision in both eyes with questionable validity given poor visual acuity, no relative afferent pupillary defect, bilateral macular drusen, bilateral macular pigment change, and bilateral subretinal fluid with normal appearing optic nerves.  Collectively these findings suggested a retinal etiology for the Veteran's decrease in vision.  Additionally, bilateral visual field constriction was of concern for bilateral optic nerve pathology.  Had the Veteran suffered bilateral optic neuritis in the past due to chemical exposure, optic nerve pallor would be expected and that was not shown.  With regard to central serous chorioretinopathy, the examiner pointed out that was an acquired finding not associated with chemical exposure to perchloroethylene or tetrachlorethylene, and therefore bilateral central chorioretinopathy was less likely than not related to active service or exposures during service.  As to the small, flat, well-demarcated, choroidal nevus located superotemporally in the right eye, there was no sign of malignancy and there was no known association between it and chemical exposure, and therefore was less likely than not related to active service or exposure therein.  Finally, the examiner determined that the Veteran's cataracts were less likely than not caused by chemical exposure during service as the appearance and position of the cataracts were more consistent with an age-related cataract.  

In April 2014, the Veteran's claim was referred to a subject matter expert on Camp Lejeune Contaminated Water Project.  Upon a thorough review of the claims folder, including the pertinent medical opinions, the clinician noted that the prior determination that bilateral central serous retinopathy with resultant poor visual acuity and loss of color vision not caused by or a result of the Veterans exposure to Camp Lejeune contaminated water (CLCW), optic neuropathy was less likely as not caused by or result of Veterans exposure to CLCLW, choroidal nevus of the  right eye was not caused by or a result of the Veterans exposure to CLCW, and bilateral cataracts was not caused by or a result of the Veterans exposure to CLCW.  In noting this history, the clinician indicated that the Veteran's diagnoses of central serous retinopathy, right choroidal nevus and cataracts were verified upon review of the applicable medical records; however, the diagnosis of optic neuropathy (optic neuritis) was questionable based on medical records review.  He observed that the neuro-ophthalmologist's original evaluation note and the July 2013 VA examination report both questioned the presence of optic neuropathy.  The clinician indicated that he would assume the presence of optic neuritis.  He noted that significant visual impairment occurred secondary to the Veteran's eye condition as reflected in various clinical documents, and the statements from the Veteran and his family and acquaintances.  The clinician noted that exposure to CLCW was verified based on the documented 41 days of service at Camp Lejeune. 

As to the issue of what, if any, role the exposure to CLCW for 41 days played in the development of the Veteran's eye conditions, the clinician cited to the extensive evidence of record and pointed to the deficiencies therein (i.e.  evaluations by multiple clinicians provided conflicting opinions, conflicting opinions over time and sometimes within the same report, no detailed exposure assessment provided, opinions were generally based on the theoretical aspects (TCE and PCE are associated with neurological condition and several individual case reports of TCE and PCE causing visual abnormalities), lack of analysis as to the relationship of the theoretical component with the Veteran's exposure assessment).  

The clinician went on to detail the specific evidence, which is cited above, and noted the deficiencies therein.  In particular, the clinician pointed out the article cited by several of the practitioners applied to cases with acute toxic exposure or to a small number of patients with prolonged exposures (greater than one year).  He pointed out the Veteran's case was distinguishable from the ones in the articles, as he had been exposed for 41 days and there was no evidence in the service treatment records of an acute exposure event.  It was noted that generally, toxic neurological events are due to acute high level exposures, as highlighted in the submitted article.  Accordingly, any eye problems would have been present at the time of discharge and there was no evidence of his current eye problem during military service or within one year of discharge.  Furthermore, acute toxic exposure would result in other neurological symptoms which would be of significant severity that they would be evident to the Veteran and people around him and would have resulted in some form of medical care.  He observed that the onset of the current eye condition was 2002 and the mild visual loss found in service was consistent with change in vision which frequently occurred due to aging.  The July 2013 VA examiner specifically found no retinal issues or finding of an acute optic neuropathy or neuritis, and she  pointed out, if there was an acute optic neuritis contributing to the current visual loss, the optic nerve would be pale at the time of his exam, which it was not.

The LOAELS (lowest observed adverse effect level) are levels at which one would
expect to experience symptoms.  The clinician indicated that the Veteran's exposure based on his time at Camp Lejeune, his body weight at the time of discharge, median and maximal chemical concentrations found in the water at Camp Lejeune and based on average water consumption and water exposure to showers and
other vapors, show LOAELS levels far below the reported LOAELS from the ATSDR.  This was the case for neurological problems in general and for color vision loss.  The clinician noted that the Veteran reported that he had excess water consumptions since he was on field maneuvers while at the base and if the estimate exposures to CLCW was doubled for the Veteran, or tripled, the exposure levels for this Veteran would still not come close to the reported LOAELS for PCE or TCE.  Parenthetically, the clinician indicated that to triple the average water intact, would most likely result in adverse health symptoms due to being water overloaded for the Veteran.  However, giving the benefit of the doubt to the Veteran and tripling the water exposure, oral or inhaled, the examiner found would still not approach blood levels which are related to adverse optic or neurological outcomes.  In undertaking an extensive literature search, the clinician found limited occupational and environmental exposure studies that specifically pertained to eye symptoms related to toxic exposures.  There were large environmental studies from Scandinavian countries examining potentially related conditions due to PCE and TCE exposure, which reported no visual problems at the level of exposure the Veteran experienced.  The lack of other obvious causes for a medical problem was not adequate evidence that toxic exposure may have caused the problems.  As pointed out by Dr. M, idiopathic causes occurred frequently in medicine and the Veteran's exposure assessment did not arise to such a level that data from ATSDR, nor would the case studies cited in the evidence of record, support a cause link between Camp Lejeune contaminated water and the Veteran's eye conditions.  The clinician also noted that the July 2013 VA examiner was an eye condition expert and she pointed out several other facts to support that the current eye problems were not related to exposure to Camp Lejeune contaminated water.  He acknowledged that it may be difficult to accept that the current eye problems were idiopathic but that was the most likely cause after review of the data, extensive literature search, and individual exposure assessment of this Veteran's time at Camp Lejeune.  He concluded that the negative nexus opinions provided were supported.

Based on the evidence of record, the Board finds that service connection for an eye disorder is not warranted.  There is no question as to a current disability and in-service incurrence (i.e. exposure to contaminated water at Camp Lejeune) so Hickson elements (1) and (2) are met.  The Board notes that the record shows that the eye disorders in question, sometimes characterized as optic neuropathy, was first shown well beyond the one-year presumptive period for a disease of the  nervous system as a chronic disease following separation from service in 1987.  Thus service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307 and 3.309 cannot be established on a presumptive basis. 

As to the remaining Hickson criteria (3), the relationship between the current eye disabilities and service, the Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The Board finds the opinion expressed in the April 2014 VA examiner's report to be competent and credible and the most probative evidence in this case.  The report was based on a careful review of the claims file, including a detailed notation of the Veteran's medical history and thorough outline of the relevant medical evidence.  The examiner also reviewed previous VA and private opinions which were rendered in conjunction with interviews and physical examinations of the Veteran.  Furthermore, the examiner provided complete and comprehensive rationale in support of the opinion.  Also, the report was rendered by a subject matter expert on Camp Lejeune.  In finding that the Veteran's current eye disabilities were not related to service to include exposure to contaminated water at Camp Lejeune, the VA clinician cited to medical principles and literature and also pointed out the deficiencies in the other evidence.   In short, the April 2014 VA examiner's opinion is the most authoritative and comprehensive evidence on this matter.  

Furthermore, the Board has considered the Veteran's contentions that his current eye disabilities were caused by service, i.e. contaminated drinking water.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current eye disabilities and the documented exposure to contaminated drinking water at Camp Lejeune.  As such, the Board ascribes far more weight to the conclusions of the VA medical professional, an expert in the subject matter, who concluded that the Veteran's current eye disabilities were not related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Additionally, the Veteran has submitted numerous articles about contaminated drinking water at Camp Lejeune and vision issues due to drinking water.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Because the information provided in the articles is generic and does not specifically relate to the facts and circumstances surrounding this particular case, it holds less probative weight than the determinations of the VA expert, who personally reviewed the Veteran's physical evaluations and cited to the current relevant medical principles with attention to the specifics of the Veteran's case.

Again, the most probative medical evidence specifically rules out a relationship between the Veteran's eye disabilities and service.  The Board places more weight on the opinion of the competent VA medical professional who provided the April 2014 opinion, based on review of the claims file, and the Veteran's interviews, and physical examinations, than on the Veteran's lay assertions that his current disabilities are attributable to his service.  

Based on the foregoing, Hickson element (3) is not met, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for an eye disability is not warranted.


ORDER

Service connection for an eye disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


